DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-12 are pending and examined below. This action is in response to the claims filed 11/15/19.

Claim Objections
Claim 12 is objected to because of the following informalities:  line 11 recites “less likely to move the vehicle 1 have lover values”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuderer, Markus; Gulati, Shilpa; Burgard, Wolfram,  Learning Driving Styles for Autonomous Vehicles from Demonstration, May 2015, 2015 IEEE International Conference on Robotics and Automation (ICRA), herein “Kuderer”.

a vehicle control apparatus configured to control automated driving of a vehicle, wherein the vehicle control apparatus is configured to (Abstract): 
acquire information relating to a situation in a surrounding area of the vehicle, acquire, for each of a plurality of positions, a first value relating to a probability that an object that is present in the surrounding area will be present at a future point in time (pg. 2644 - 8) Collision Avoidance provides a cost to avoid intersecting trajectory of an object in the surrounding area) and 
a second value obtained based on travel data of a predetermined driver based on the information (pg. 2641 and pg. 2646 - the driver’s style can be explained by a cost function … with similar characteristics as observed from real drivers), wherein 
the first value is a value that is higher the higher the probability that an object that is present in the surrounding area will be present is (pg. 2644 - 8 Collision Avoidance provides a cost to avoid intersecting trajectory of an object in the surrounding area where feature increases as the car gets closer to any obstacle), and wherein 
the second value is a value that is higher the higher the probability that the vehicle would be moved to each of the plurality of positions if a predetermined driver was in the situation is, and determine a path on which the vehicle is to move, by selecting positions at which the vehicle is to be present at a plurality of future points in time from the plurality of positions based on combinations of the first values and the second values, by selecting, from the plurality of positions, positions at which a value obtained by subtracting the second value from the first value reaches a minimum or is less than or equal to a predetermined threshold value (While Kuderer does disclose an overall assessment for cost/reward associated with the autonomous controls relative to the driver (pg. 2641), it does not explicitly disclose that the cost is higher relative to the higher probability the driver would perform similarly or that the overall cost is an assessment of the difference between the first and second values.  However, it does disclose trying to create an autonomous driving style similar to the driving style of the driver which when minimizing costs would be subtracting a higher similarity cost which when minimizing cost functions would result in the feature weights that fit the observed style best and planning a trajectory corresponding to the recited selecting a plurality of positions which the vehicle will be at in the future by minimizing the costs (pg. 2641 right column – pg. 2642 left column). It would have been obvious to one of ordinary skill in the art before the filing date to have defined the disclosed cost function as such in order to reproduce different driving styles using data from real drivers (Kuderer – Abstract)).

Regarding claim 2, Kuderer further discloses the vehicle control apparatus acquires the first values for the plurality of positions for each object that is present in the surrounding area (pg. 2644 – 8) Collision Avoidance provides a cost to avoid intersecting trajectory of an object in the surrounding area where feature increases as the car gets closer to any obstacle), and 
the vehicle control apparatus determines the path based on a combination of values obtained by adding together the first values for each position, and the second values (While Kuderer does disclose an overall assessment for cost/reward associated with the autonomous controls relative to the driver (pg. 2641), it does not explicitly disclose that the overall cost is an .

Regarding claim 4, Kuderer further discloses the vehicle control apparatus acquires the second values by inputting the information into a formula obtained by performing machine learning using, as training data, a combination of data on a travel path of the vehicle obtained when a predetermined driver drove the vehicle, and data on the situation in the surrounding area of the vehicle, the situation being detected when the predetermined driver drove the vehicle (pg. 2642 left column - inverse reinforcement learning (IRL) using a linear combination of features to represent the cost function based on observed behavior styles and learn individual feature weights for each cluster).

Regarding claim 5, Kuderer further discloses the second values are not acquired for a range through which the vehicle cannot pass (pg. 2641 and pg. 2646 - the driver’s style can be explained by a cost function … with similar characteristics as observed from real drivers, which .

Regarding claim 6, Kuderer further discloses the second values are not acquired for a region off of a target travel route by which the vehicle travels to a destination (pg. 2641 and pg. 2646 - the driver’s style can be explained by a cost function … with similar characteristics as observed from real drivers, which utilizing historic observed driver data including utilizing pg. 2644, 7) Lane centering corresponding to the recited values not included off the target travel route given the present lane is included in the target travel route to the destination).

Regarding claim 7, Kuderer further discloses the second values are not acquired for a region that cannot be reached by the vehicle based on at least one of the speed and the travel direction of the vehicle (pg. 2641 and pg. 2646 - the driver’s style can be explained by a cost function … with similar characteristics as observed from real drivers, which utilizing historic observed driver data including utilizing pg. 2644 - 5) Curvature and 6) Desired Speed corresponding to the recited only include values based on speed and travel direction allowed).

Regarding claim 8, Kuderer further discloses the vehicle control apparatus acquires the second values using different models based on a scene through which the vehicle travels (pg. 2644 – E. 3. For each demonstrated trajectory, fix the environment state including position, velocity and acceleration at the start, lane information and the state of nearby vehicles corresponding to the recited models based on a scene through which the vehicle travels).

Regarding claim 12, Kuderer further discloses a vehicle control apparatus configured to control automated driving of a vehicle, the vehicle control apparatus being configured to (Abstract): 
acquire information relating to a situation in a surrounding area of the vehicle, acquire, for each of a plurality of positions, a first value relating to a probability that an object that is present in the surrounding area will be present at a future point in time (pg. 2644 - 8) Collision Avoidance provides a cost to avoid intersecting trajectory of an object in the surrounding area) and 
a second value obtained based on travel data of a predetermined driver based on the information (pg. 2641 and pg. 2646 - the driver’s style can be explained by a cost function … with similar characteristics as observed from real drivers), wherein 
the second values have a distribution in which positions to which the predetermined driver is more likely to move the vehicle in the situation of the vehicle have higher values, and positions to which the predetermined driver is less likely to move the vehicle have lower values, and determine a path on which the vehicle is to move, by selecting positions at which the vehicle is to be present at a plurality of future points in time from the plurality of positions based on combinations of the first values and the second values (While Kuderer does disclose an overall assessment for cost/reward associated with the autonomous controls relative to the driver (pg. 2641), it does not explicitly disclose that the cost is higher relative to the higher probability the driver would perform similarly or that the overall cost is an assessment of the difference between the first and second values.  However, it does disclose .


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over
Kuderer, Markus; Gulati, Shilpa; Burgard, Wolfram,  Learning Driving Styles for Autonomous Vehicles from Demonstration, May 2015, 2015 IEEE International Conference on Robotics and Automation (ICRA), herein “Kuderer”, as applied to claim 1 above, further in view of Bergholz et al. (US 6,151,539).

Regarding claim 3, Kuderer does not explicitly disclose differentiating between stationary or mobile objects however Bergholz discloses an autonomous vehicle control system including a shape of an edge of a distribution of the first values is different according to whether the object that is present in the surrounding area is a moving object or a still object (Col. 9, lines 16-30 – object recognition unit 36 analyzes the information according to whether one or more objects were detected, what type of objects are involved (for example, moving or stationary)).

It would have been obvious to one of ordinary skill in the art before the filing date to have combined the cost analysis metrics of Kuderer with the autonomous vehicle situational awareness of Bergholz in order to actively acquire information from the autonomous vehicle itself and its environment 28 and avoid a collision hazard (Bergholz – Col. 7, lines 45-63).  

Regarding claim 10, Kuderer further discloses the vehicle control apparatus determines the path for a period that is determined based on at least one of a range in which the vehicle can detect a situation in the surrounding area and (pg. 2644 – 9) Following Distance corresponding to the recited range in which the vehicle can detect a situation in the surrounding area).
While Kuderer does disclose detecting and maintaining travel distances but does not explicitly disclose utilizing a sensor range that allows for adequate time to brake however Bergholz further discloses an amount of time needed to brake the vehicle (Col 5. Lines 28-48 – sensor arrangement to provide for effective stopping distance corresponding to the recited amount of time needed to brake the vehicle)
The combination of the cost analysis metrics of Kuderer with the autonomous vehicle situational awareness of Bergholz fully discloses the elements as claimed.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the cost analysis metrics of Kuderer with the autonomous vehicle situational .  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter in view of Kuderer, Markus; Gulati, Shilpa; Burgard, Wolfram,  Learning Driving Styles for Autonomous Vehicles from Demonstration, May 2015, 2015 IEEE International Conference on Robotics and Automation (ICRA), herein “Kuderer”, Yoshizawa et al. (US 2012/0218093) and Olson et al. (US 2017/0031361):  

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 9, while Kuderer does disclose both a first and second values as well as combining them to deduce a complete trajectory cost, it does not disclose normalizing the second value to be less than the maximum value of the first value.
Yoshizawa discloses a driving support device which ways risk against driver tendencies (¶110-112) but does not disclose normalizing the second value to be less than the maximum value of the first value.

It would not have been obvious for one of ordinary skill in the art to combine or modify any of the above references either alone or in combination to recite the following claim element the second values are normalized such that the maximum value of the second values does not exceed the maximum value of the first values.

The following is an examiner’s statement of reasons for indicating allowable matter for claim 11: 

Regarding claim 11, Kuderer further discloses a vehicle control apparatus configured to control automated driving of a vehicle, the vehicle control apparatus being configured to (Abstract): 
acquire information relating to a situation in a surrounding area of the vehicle, acquire, for each of a plurality of positions, a first value relating to a probability that an object that is present in the surrounding area will be present at a future point in time (pg. 2644 - 8) Collision Avoidance provides a cost to avoid intersecting trajectory of an object in the surrounding area) and 
a second value obtained based on travel data of a predetermined driver based on the information (pg. 2641 and pg. 2646 - the driver’s style can be explained by a cost function … with similar characteristics as observed from real drivers), wherein 
determine a path on which the vehicle is to move, by selecting positions at which the vehicle is to be present at a plurality of future points in time from the plurality of positions based on combinations of the first values and the second values (pg. 2641 right column – pg. 2642 left column - planning a trajectory corresponding to the recited selecting a plurality of positions which the vehicle will be at in the future by minimizing the costs).
Kuderer does not disclose normalizing the second value to be less than the maximum value of the first value.
Yoshizawa discloses a driving support device which ways risk against driver tendencies (¶110-112) but does not disclose normalizing the second value to be less than the maximum value of the first value.
Olson discloses a vehicle trajectory determination system which discloses user established driving styles being utilized to plan the route but does not disclose normalizing the second value to be less than the maximum value of the first value.
It would not have been obvious for one of ordinary skill in the art to combine or modify any of the above references either alone or in combination to recite the following claim element the second values are normalized such that the maximum value of the second values does not exceed the maximum value of the first values.

Therefore, claim 11 is allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665